In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00002-CR
                              NO. 09-19-00003-CR
                              __________________

                 ROBERT NATHAN DARKINS IV, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                        Jefferson County, Texas
                 Trial Cause Nos. 15-22994 & 15-22995
__________________________________________________________________

                          MEMORANDUM OPINION

      Robert Nathan Darkins appeals his convictions for intoxication manslaughter

and intoxication assault. We affirm the trial court’s judgments as modified.

      In 2015, Darkins was charged by indictment for the offense of intoxication

manslaughter in cause number 15-22994 and for the offense of intoxication assault

in cause number 15-22995. See Tex. Penal Code Ann. §§ 49.07, 49.08 (West 2011).


                                         1
In each case, Darkins entered a guilty plea and elected for a jury to assess

punishment. In each case, the jury assessed punishment at ten years of confinement

and a $10,000 fine, with the sentences to run concurrently, but the jury recommended

that the punishment in each case be probated. In each case, the trial court signed an

order sentencing Darkins to ten years of confinement and a $10,000 fine, running

concurrently with the other sentence, but suspended the sentences and placed

Darkins on ten years of community supervision and assessed a $10,000 fine.

      The State filed a motion to revoke Darkins’s community supervision in each

case alleging nine violations of the terms of his community supervision. At a hearing

in December 2018, Darkins pleaded true to four of the violations alleged by the State

in each case, and Darkins acknowledged in pleading true to the violations that he

understood that, upon revocation, the trial court could order the original sentences

to be served consecutively. After a pre-sentencing investigation was completed, in

each case the trial court revoked Darkins’s community supervision and imposed the

previously suspended sentence of ten years’ imprisonment with the sentences to run

consecutively. Darkins appealed his convictions for intoxication manslaughter and

intoxication assault in appellate cause numbers 09-19-00002-CR and 09-19-00003-

CR, respectively.



                                         2
      On appeal, the court appointed attorney for Darkins filed briefs in both cases

wherein the attorney states that he has reviewed the cases and, based on his

professional evaluation of the record and applicable law, he concluded that the

appeals are without merit and that there are no arguable grounds for reversal. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). We granted an extension of time for Darkins to file a pro se brief,

and Darkins filed a pro se response in both appellate cases in which he stated he did

not wish to challenge his convictions but instead he was requesting “only mercy in

that of running [his] sentence concurrent[]” so that he could have “another chance at

life[]” and be home with his children. We find that the pro se letters raise no legal

basis to support his appeals and the letters include no citations to authority or to the

record. The pro se letters do not meet the requirements for an appellate brief and

present nothing for our review. See Tex. R. App. P. 38.1(f), (i); Valadez v. Avitia,

238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.); Nguyen v. Kosnoski, 93
S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

      Upon receiving an Anders brief, this Court must conduct a full examination

of all the proceedings to determine whether the appeal is wholly frivolous. Penson

v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). With respect to

both appeals, we have reviewed the entire record, counsel’s briefs, and Darkins’s

                                           3
pro se responses, and we have found nothing that would arguably support an appeal

in either case. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered

the issues raised in the briefs and reviewed the record for reversible error but found

none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeals. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991).

      However, because the trial court failed to include in the judgments that

Darkins pleaded true to count three, we modify the “Plea to Motion to Revoke”

portion of the trial court’s written judgments by deleting “True to count(s) 2, 4, 8”

and insert “True to count(s) 2, 3, 4 & 8[.]” See Tex. R. App. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (noting courts of appeals have

authority to modify a judgment). As modified, we affirm the trial court’s judgments.1

      AFFIRMED AS MODIFIED.

                                                    _________________________
                                                         LEANNE JOHNSON
                                                              Justice



      1
         Darkins may challenge our decisions in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                         4
Submitted on September 3, 2019
Opinion Delivered September 18, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         5